DETAILED ACTION

This communication is in response to Application No. 16/570,323 filed on 9/13/2019.  The amendment presented on 12/14/2020, which amends claim 1 and provides change to the specification, is hereby acknowledged. Claims 1-5 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Title "SERVER DEVICE FOR RECOMMENDING VIDEOS RELATING TO A GAME, AND STORAGE MEDIUM USED IN SAME” has been considered and is acceptable.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (hereinafter Lyle)(US 2009/0137322) in view of Perry (US 2014/0187315).
Regarding claims 1 and 4, Lyle teaches as follows:
a server device that comprises a computer having a video data storage device which stores video data for displaying a plurality of videos relating to a game provided by a game terminal (the processor is further configured to send the position data associated with the wireless input device 20 and the plurality of digital images generated by the video game 23, through the communication network 28 to the central server 30 for storage within the central server, see, paragraph [0009] and figure 1), and that, when managing the videos and contents information related to contents of the videos in mutual association, extracts a part of the videos from the plurality of videos on the basis of a request from a video display terminal that is connected via a network and the contents information, and distributes the video data corresponding to the part of the videos to the video display terminal (the private tag identifier indicates that stored position data and digital images associated with the video game 23 will only be retrievable by the user that stored the data.  The public tag identifier indicates that stored position data and digital images associated with the video game 23 will be only 
an activity data storage device that stores activity data in which user identification information for identifying users and activity result information for the users in relation to the game are described in mutual association (at step 72, the video game controller 22 stores a first file in either the central server 30 or the wireless input device 20 having: the position data, the plurality of digital images, the first user identifier, the video game identifier, the level of difficulty, and the private tag identifier and/or the public tag identifier, see, paragraph [0024] and figure 5); 
a video extraction device that, when the user identification information of a user is provided via the video display terminal along with the request from the video display terminal, extracts (interpreted as retrieval), on the basis of the activity data and the contents information, a related video relating to the activity result information of the user as the part of the videos by taking the user identification information as reference from the plurality of videos (at step 78, either the central server 30 or the wireless input device 20 makes a determination as to whether the user identifier equals first user identifier.  If the value of step 78 equals "yes", the method advances to step 80.  At step 80, either the central server 30 or the wireless input device 20 allows the video game controller 22 associated with the user to access the first file and to replay the plurality of digital images on the display device 26, see, paragraph [0027]-[0028] and figure 6); and 
an information provision device that provides information about the related video to the video display terminal on the basis of a result of extraction by the video extraction device (at step 80, either the central server 30 or the wireless input device 20 allows the access the first file and to replay the plurality of digital images on the display device 26, see, paragraph [0028] and figure 6).
Lyle teaches all limitations as presented above except for sharing video (interpreted as mini-games or video clips) of multiple types of games.
Perry teaches as follows:
the mini-games and/or video clips (equivalent to Applicant’s video relating to games) can be shared via a game network, where users of the game network can post their created mini-games and/or video clips.  In another embodiment, users can post links to the mini-games and/or video clips on one or more social networks.  As a result of the sharing, other users in the game network or social network will be allowed access to the mini-games and/or the video clips.  The game retailers/game owners may use the video clips to market the game product by allowing users visiting the retailers' websites to view the video clips of selective portions of game play shared by players so as to influence the users to buy the game (see, paragraph [0040]);
the system 100A includes a game server 300 (equivalent to Applicant’s server device) executing the game processor module 310 that provides access to a plurality of interactive video games and associated mini-games/video clips and a game client 100 for requesting access to games/mini-games over a network 120, such as the Internet, and for rendering the games/mini-games/video clips of the games returned by the game server 300 on a display device 132 (see, paragraph [0049]); and
user activity at the GUI is monitored and analyzed to determine type of activity detected at the GUI.  When a passive selection activity is detected proximate to an image of one of the plurality of video games, a primary video segment of the particular video game or a video clip of a portion of the game play of the video game shared by users, is identified for rendering at the display 132 of the client device (see, paragraph [0052] and figure 1A).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle with Perry to include storing and sharing video clips of multiple games with other users as taught by Perry in order to effectively market the game product by allowing users visiting the video clips.
Regarding claim 2, Lyle teaches as follows:
the public tag identifier indicates that stored position data and digital images associated with the video game 23 will be only retrievable by a predetermined community of users (equivalent to applicant’s association setting for establishing association between the users)(see, paragraph [0023]);
at step 82, either the central server 30 or the wireless input device 20 makes a determination as to whether (i) the user identifier is not equal to the first user identifier, and (ii) the first file has a public tag identifier (see, paragraph [0030] and figure 6);
at step 84, either the central server 30 or the wireless input device 20 allows the video game controller 22 associated with the user to access the first file and to replay the plurality of digital images for a fee on the display device (see, paragraph [0031] and figure 6); and
at step 72, the video game controller 22 stores a first file in either the central server 30 or the wireless input device 20 having: the position data, the plurality of digital images, the first user identifier, the video game identifier, the level of difficulty, and the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle in view of Perry to include associating predetermined community (multiple users) for the video game in order to efficiently provide access to the video game exclusively to the predetermined community.    
Regarding claims 3 and 5, Lyle teaches as follows:
the activity result information includes information specifying playing records of the users in relation to the game (at step 72, the video game controller 22 stores a first file in either the central server 30 or the wireless input device 20 having: the position data, the plurality of digital images, the first user identifier, the video game identifier, the level of difficulty, and the private tag identifier and/or the public tag identifier, see, paragraph [0024] and figure 5); and 
the video extraction device employs the information of the playing records as the activity result information, and extracts the related video on the basis of the information specifying a playing record of the user of the identification information, and the contents information (at step 70, the first user inputs a first user identifier, a video game identifier, a level of difficulty, and a private tag identifier and/or a public tag identifier, using the first input device 24 that is received by the video game controller 22. The private tag identifier indicates that stored position data and digital images associated with the video game 23 will only be retrievable by the user that stored the data.  The public tag identifier indicates that stored position data and digital images associated with the video .
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 15, 2021